DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6,  8, 10-12, 14, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westman et al (US 7,896,659) in view of Lloyd et al (US 2014/0041937)
With regard to claim 1 , Westman et al disclose ( Fig. 2) cage assembly comprising: a cage (106) including a first end and a second end opposed to the first end, the first end and the second end define a transceiver-mating direction; and separate upper and lower receptacle connectors (122, 136 and 124, 134) that are located at the second end, that are vertically stacked in a direction that is orthogonal or substantially orthogonal to the transceiver-mating direction, and that are each configured to receive a card- edge of a mating transceiver (By way of non-limiting example only, the ports 116 may have dimensions that are sized to receive a small form-factor pluggable connector or transceiver that mates with the connector assembly 102..
Lloyd et al at disclose (Fig. 1) least one of the upper receptacle connector and the lower receptacle connector is a  cable connector that includes cables.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the cable connectors in the Westman et al cage assembly, as taught by Lloyd et al , to reduce  a cost of  a circuit board used for transmission lines and 
route transmission line traces in a manner so as to achieve consistent impedance and a low signal loss therethrough.
With regard to claim 2 , Lloyd et al discloses ( Fig. 12)  the upper and the lower receptacle connectors each include a housing and each include high-speed and low-speed electrical contacts in the housing. (para. 0055 - the NS eee, power and status terminals 134 that are interposed between the high speed terminal sets.) 
With regard to claims 3 and 4 , Lloyd et al discloses that high-speed is specified at least 10 Gbits/sec.and low-speed is less than 10. Gbits/sec. it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (25Gbits/sec) involves only routine skill in the art. In re Aller, 105 USPQ 233. 
With regard to claim 5, Lloyd et al discloses ( Fig. 12) that the lower receptacle connector (110) is connected to lower cables (107), and the lower cables include high-speed cables electrically connected to the high-speed electrical contacts and low-speed cables electrically connected to the low-speed electrical contacts. 
With regard to claim 8 , Westman et al disclose ( Fig. 7) the lower receptacle connector(138 ) mechanically floats (when tabs 700 slide) within the cage (112). 
With regard to claim 10 , Westman et al disclose ( Fig. 1). a heat sink (118) located between the upper and the lower receptacle connectors (122, 124). 
With regard to claim 11 , Westman et al disclose ( Fig. 1). the heat sink(118) is an extrusion or bent sheet metal. 
With regard to claim 12 , Westman et al disclose ( Fig. 1). the heat sink defines air flow paths. With regard to claim 14 , Westman et al disclose ( Fig. 1). the cage defines a slot that extends between the first and the second ends, and the slot is configured to receive a mating transceiver.
With regard to claim 18 Westman et al (US 7,896,659) , disclose an assembly comprising: a substrate; a cage assembly of claim 1 mounted to the substrate. 
With regard to claim 19, Lloyd et al discloses ( Fig. 12) that the upper receptacle connector is connected to upper cables, and the upper cables include high-speed cables electrically connected to the high-speed electrical contacts and low-speed cables electrically connected to the low-speed electrical contacts. 
With regard to claim 20, Lloyd et al discloses ( Fig. 12) that the upper and lower receptacle connectors are removable from the cage.
Claim(s) 1, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regnier (US 2017/0005446 — PCT /US 2015/022705 in view of Lloyd et al (US 2014/0041937)
With regard to claim 1 , Regnier discloses ( Fig. 1) cage assembly comprising:
 cage (30) including a first end and a second end opposed to the first end, the first end and the second end define a transceiver-mating direction; and separate upper and lower receptacle connectors (60, 60) that are located at the second end, that are vertically stacked in a direction that is orthogonal or substantially orthogonal to the transceiver-mating direction, and that are each configured to receive a card-edge of a mating transceiver 
Lloyd et al at disclose (Fig. 1) least one of the upper receptacle connector and the lower receptacle connector is a  cable connector that includes cables.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the cable connectors in the Westman et al cage assembly, as taught by Lloyd et al , to reduce  a cost of  a circuit board used for transmission lines and 
route transmission line traces in a manner so as to achieve consistent impedance and a low signal loss therethrough.

With regard to claim 6 , Regnier discloses that air flows parallel to the transceiver-mating direction between the first and the second ends and between the upper and the lower receptacle connectors.

Claim(s)1, 15 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 7,249,966 in view of Lloyd et al (US 2014/0041937)
With regard to claim 1 , Long disclose ( Fig. 19-21) cage assembly comprising: a cage (301) including a first end and a second end opposed to the first end, the first end and the second end define a transceiver-mating direction; and separate upper and lower receptacle connectors (822,322) that are located at the second end, that are vertically stacked in a direction that is orthogonal or substantially orthogonal to the transceiver-mating direction, and that are each configured to receive a card-edge of a mating transceiver 
Lloyd et al at disclose (Fig. 1) least one of the upper receptacle connector and the lower receptacle connector is a  cable connector that includes cables.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the cable connectors in the Westman et al cage assembly, as taught by Lloyd et al , to reduce  a cost of  a circuit board used for transmission lines and 
route transmission line traces in a manner so as to achieve consistent impedance and a low signal loss therethrough.
With regard to claim 15 , Long disclose ( Fig. 19-21) the cage defines a passageway (306) that extends between the first end and the second end and that is positioned adjacent to one of the upper and lower receptacle connectors. 
With regard to claim 16 , Long disclose ( Fig. 19-21) a light pipe (331) in the passageway.

6. Claim(s) 1,10-13 are is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McColloch et al (US 8,974,125) in view of Lloyd et al (US 2014/0041937)
With regard to claim 1 , McColloch disclose ( Fig.17, 19) cage assembly comprising:
a cage (124) including a first end and a second end opposed to the first end, the first end and the second end define a transceiver-mating direction; and separate upper and lower receptacle connectors (Fig. 17; rf.n 142,144) that are located at the second end, that are vertically stacked in a direction that is orthogonal or substantially orthogonal to the transceiver-mating direction, and that are each configured to receive a card- edge of a mating transceiver 
Lloyd et al at disclose (Fig. 1) least one of the upper receptacle connector and the lower receptacle connector is a  cable connector that includes cables.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the cable connectors in the Westman et al cage assembly, as taught by Lloyd et al , to reduce  a cost of  a circuit board used for transmission lines and 
route transmission line traces in a manner so as to achieve consistent impedance and a low signal loss therethrough.

With regard to claim 10 , McColloch disclose ( Fig.17, 19) a heat sink (168) located between the upper and the lower receptacle connectors. 
With regard to claim 11 , McColloch disclose ( Fig.17, 19) thatthe heat sink (168) is an extrusion or bent sheet metal. 
With regard to claim 12 , McColloch disclose ( Fig.17, 19) herein the heat sink (180) defines air flow paths. 
With regard to claim 13 , McColloch disclose ( Fig.17, 19) the heat sink defines channels (180), and the channels in the heatsink are no larger than one quarter of a wavelength of a dominant emitted electromagnetic interference.

Claim(s) 1, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Regnier (US 2013/011421 1) in view of Lloyd et al (US 2014/0041937)

 With regard to claim 1 , Regnier (US 2013/0114211) discloses ( Fig. 7) cage assembly comprising: a cage (30) including a first end and a second end opposed to the first end, the first end and the second end define a transceiver-mating direction; and separate upper and lower receptacle connectors (Fig. 6; r.n. 44, 44) that are located at the second end, that are vertically stacked in a direction that is orthogonal or substantially orthogonal to the transceiver-mating direction, and that are each configured to receive a card- edge of a mating transceiver
Lloyd et al at disclose (Fig. 1) least one of the upper receptacle connector and the lower receptacle connector is a  cable connector that includes cables.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the cable connectors in the Westman et al cage assembly, as taught by Lloyd et al , to reduce  a cost of  a circuit board used for transmission lines and 
route transmission line traces in a manner so as to achieve consistent impedance and a low signal loss therethrough.
 With regard to claim 17, Regnier (US 2013/0114211) discloses Fig. 7 ;r.n. -72, 73 a liquid- filled heat pipe attached to the cage. [0027] It should be noted that the thermal walls can be fashioned as desired. For example, the thermal walls can be formed of a metal plate, a heat-Sfse or some SSN filled structure 
Lloyd et al that electrical connector (Fig. 10, r.n. 109) that is devoid of press-fit or mounting tails Regnier discloses receptacle connector of a QSFP type. [0003] Input/Output (IO) connectors are well known. Some of the common types include SFP, QSFP and CXP style connectors. One way these connectors tend to be used is a rack mounted switch


Allowable Subject Matter 
Claims 7, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art has been found to anticipate or render obvious the presently claimed subject matter. Specifically, none of the prior art of record discloses cage assembly, wherein one of the upper and the lower receptacle connectors mechanically floats in a direction orthogonally or substantially orthogonal to the transceiver-mating direction and does not mechanically float in a direction parallel or substantially parallel to the transceiver-mating direction. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        							10/5/22